DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT20170023345, filed on 03/02/2017. 
Information Disclosure Statement
The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6
Further regarding Claim 6, line 2 recites "removing step of rotary shaft" is indefinite. It is unclear how the removing step of the rotary shaft occurs. For examination purpose, it is interpreted as changing the distance/gap between the rolls.
Regarding Claim 7, lines 2 recites “second inversion step of the operation of the crushing roll after said removing step” is indefinite. It is unclear how are the crushing rolls invert (reversely rotated) if they are removed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  









The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antila et al (US7938272B2) in view of Quinn (US3841570A).
Regarding Claim 1, Antila discloses a control method of a treatment plant (Fig. 2, a treatment plant) for elements to be recycles or disposed comprising: 
At least one crushing roll for a reduction in size of the elements to be recycled or disposed (Fig. 2, 31, crusher and Col. 9, lines 40-43 recites “and/or a shredder and/or a crusher and/or another processing device, such as a crushing machine”);
and at least one screen operatively arranged upstream of said crushing roll to allow passage to said crushing roll (Fig. 2, 26, screen upstream of crusher) only of elements having a size larger than a predetermined sizes size;
said method comprising: a measuring step of the current absorbed by said crushing roll (Col 6, lines 25-26 recites “variety of sensors used to monitor the machine” and Col 6, line 40 recites “the current used by the electric drive of the crusher.” The current used is indirectly considered to be the current absorbed from the crushing roll);
a comparing step of the a measured value of said absorbed current with a first predetermined value (Col. 7, lines 24-31, the microprocessor control understands if the current used by the motor of the electrically driven screen has increased over a predetermined limit, although Antila does not disclose that the current absorbed by the crusher, the current of the motor of the drive screen can indicate overloading of device.)
and a reducing step of the vibrations of said screen in the case if said measured value exceeds said first predetermined value (Col 7, lines 44-48, recites “If the microprocessor control detects that the screen is overloaded the microprocessor control upon selection either stops the feeding equipment or decelerates its running speed to reduce the loading exerted on the screen until the overloading state is over”).
However, Antila discloses a crusher or a crushing mechanism but does not disclose that the crushing mechanism is a roll crusher. 
Quinn teaches a roll crusher (Fig. 2, 18 and Col. 2, lines 57-59 recites “the crushing device can be a twin dual roll type… and its crushers are arranged laterally adjacent to one another”).

Regarding Claim 2, modified Antila discloses the method in Claim 1,and further discloses treatment plant further comprises a conveyor belt operatively arranged upstream of said screen for conveying and transferring the elements to be recycled or disposed of (Fig. 2, 25, lifting conveyor upstream of, 26, screen) and said method further comprising a decreasing step of a feed speed of said conveyor belt simultaneously with said reducing step of vibrations of said screen (Col 7, lines 44-48, recites “If the microprocessor control detects that the screen is overloaded the microprocessor control upon selection either stops the feeding equipment or decelerates its running speed to reduce the loading exerted on the screen until the overloading state is over” and Col 9, lines 9-10, recites “If another variable of the screen drive means than pressure, for example electric current, is measured. The same principle can be applied if the drive running speed is measured”).
Regarding Claim 3, modified Antila discloses the method in claim 2 and further discloses treatment plant comprising a stopping step of said screen and said conveyor belt if said value of said measured value is higher than a second predetermined value (Fig. 4a shows the pressure exceeding a predetermined value and Col 8, lines 30-35, after a time where pressure exceeds max pressure the control stops the feeding equipment entirely).
Regarding Claim 4, modified Antila discloses the method in Claim 3 and further discloses treatment plant comprises a crusher operatively arranged upstream of said conveyor belt for a first roughing out of the size of the elements to be recycled or disposed of (Col 5, lines 9-12 recites, “a shredder , and said method further comprising a stopping step of said crusher simultaneously with said stopping step of said screen and said conveyor belt (Col 8, lines 30-35, after a time where pressure exceeds max pressure the control stops the feeding equipment entirely and Col 5, lines 50-54, Antila considers the shredder, feed hopper and lift conveyor all to be the feeding element).
Regarding Claim 8, modified Antila discloses a treatment plant (Fig. 2, a treatment plant)  for elements to be recycled or disposed of, comprising:
at least one crushing roll for a reduction in size of the elements to be recycled or disposed of (Fig. 2, 31, crusher and Col. 9, lines 40-43 recites “and/or a shredder and/or a crusher and/or another processing device, such as a crushing machine”);
at least one screen operatively arranged upstream of said crushing roll (Fig. 2, 26, screen upstream of crusher) to allow passage to said crushing roll only of elements having a size larger than a predetermined size;
one or more first amperometric sensors for measuring a current consumption of said crushing roll (Col 6, lines 25-40 sensors to monitor the current used by the electric drive of the crusher);
and at least one control circuit operatively connected to said first amperometric sensors and at least to said screen (Col 6, lines 25-28 recites “sensors are connected either to the alarm or the control system of the machine”) to decrease a vibration value of said screen in case of current measurement higher than a first predetermined value. 
However, Antila discloses a crusher or a crushing mechanism but does not disclose that the crushing mechanism is a roll crusher. 
Quinn teaches a roll crusher (Fig. 2, 18 and Col. 2, lines 57-59 recites “the crushing device can be a twin dual roll type… and its crushers are arranged laterally adjacent to one another”) in a crushing plant.Accordingly, the prior art references teach that it is known that a crusher and a roll crusher are elements that are functional equivalent for reducing element sizes. Therefore, it would have been obvious to one of the ordinary at the same time of the invention to have substituted the crusher with a roll crusher in Antila as taught by Quinn. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.). 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antila et al (US7938272B2) in view of Quinn (US3841570A) as applied to claim 3 above, and further in view of Vandewinckel et al (US20120137904A1).
Regarding Claim 5, modified Antila discloses the control method in Claim 3. 
However, modified Antila does not disclose the method further comprising, at least one first inversion step of operation of said crushing roll.
Vandewinckel teaches [0012, lines 9 -12] a “self-reversing drum rotation can also be included in the machine to clear any jammed or trapped material, via a control system employing hydraulic pressure switches or electronic torque sensors” and by doing so would allow material which has previously caused an overload in the crusher to pass through the crusher without causing a further overload.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antila to incorporate at least one first inversion step of operation of said crushing roll as taught by Vandewinckel in order to allow material which has previously caused an overload in the crusher to pass through the crusher without causing a further overload.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antila et al (US 7938272 B2) in view of Quinn (US3841570A) as applied to claim 8 above, and further in view of Scott et al. (US 2011/0210083 A1).
Regarding Claim 9, modified Antila discloses the treatment plant in claim 8 and further teaches the treatment plant comprising at least one conveyor belt operatively arranged upstream of said screen (Fig. 2, 25, lifting conveyor upstream of, 26, screen) for conveying and transferring the elements to be recycled or disposed of. Modified Antila further teaches said screen is a vibrating screen (Col. 4, line 3-4). Modified Antila also teaches a control circuit being operatively connected to sensor and to said conveyor belt to vary a feed speed in case vibration measurements of said screen are different from predetermined values (Col 6, lines 25-28, sensors are connected either to the alarm or the control system of the machine, Col 6, line 29, sensor to monitor running speed of the screen, Col 6, line 41, sensor to monitor the running speed of the conveyor belt).
However, modified Antila does not disclose that the screen comprises at least one rotary shaft for generating vibrations and at least one accelerometric sensor couple to said rotary shaft.
Scott teaches vibrating screen decks (Fig. 2, 102 & 103) with rotating shafts (Fig. 2, 107) and control system (Fig. 2, 120) with accelerometer (Fig. 2, 114) for measuring vibration intensity and by doing so [0074-0080] the control system compares accelerometer values with a set of rules that establish desired values, wherein control system adjusts and optimizes rotation speeds of vibratory motor based on mass flow measured via accelerometer values.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antila to incorporate a screen comprising at least on rotary shaft for generating vibrations and at least one accelerometric sensor coupled to said rotary shaft as taught by Scott in order to adjust and optimize the rotation speeds of the vibratory motor based on mass flow measured via accelerometer values. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Antila et al (US 7938272 B2) in view of Scott et al. (US 2011/0210083 A1) as applied to claim 9 above, and further in view of Juha et al (WO2009/156585A1).
Regarding Claim 10, modified Antila discloses the treatment plant in Claim 9 and further teaches the treatment plant comprising: at least one crusher operatively arranged upstream to said conveyor belt for a first roughing out of the size of the elements to be recycled or disposed of (Col 5, lines 9-12 recites “a shredder is placed between the feed hopper conveyor and the lifting conveyor). Modified Antila further teaches a control circuit connected being operatively connected to sensors (Col 6, lines 25-28, sensors are connected either to the alarm or the control system of the machine) and to said crusher to vary a crushing speed in case volume measurements are different from predetermined values (Col 6, lines 35 recites “the running speed of the shredder;” the shredder corresponds with the claimed “crusher”).
However, modified Antila does not disclose the volumetric sensor lying on the conveyor. 
Juha teaches the volumetric sensor (Fig. 1, 114) on the conveyor (Fig. 1, 103) in order to (pg. 3, line 20-23) automate the capacity control of the crushing plant and (pg 8. lines 5-25) optimize the material flow of the crushing plant by adjusting the speed of the conveyor from volume flow value. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Antila to incorporate the volumetric sensor lying on the conveyor as taught by Juha in order to automate the capacity control of the crushing plant and optimize the material flow of the crushing plant by adjusting the speed of the conveyor from volume flow value. 
Allowable Subject Matter
Claim 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN NGO whose telephone number is (303)297-4452.  The examiner can normally be reached on M-F 7:30AM - 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.V.N./Examiner, Art Unit 3725 

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725